Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 08/23/2022 is acknowledged.  However as discussed below, the applicants traverse argument is persuasive and the rejection has been withdrawn and all claims have been examined.
The traversal is on the ground(s) that examination of the claims requires comparison of the prior art to independent claims 1, 12 and 25. These independent claims each recite common features found in a variety of implementations shown in the figures and specification of the present application.  In consideration of the applicant’s arguments, the examiner has further considered the three independent claims and has determined that the elements of Species C are not mutually exclusive of features of either Species A or B.  In particular, the combined inhomogeneous anisotropy model and the inhomogeneous VS/VP or VP/VS model, claimed in Claims 12-24, does not specify whether the models are combined or simply applied in sequence.  The instant application states [0011] that the use of the claimed models in inversion may use a sequential or simultaneous approach.  The sequential approach applied to claims 12-24 is merely the sequential performance of the details of Claim 1 (designated Species A) and the details of Claim 25 (designated Species B).
Thus the examiner agrees with the applicant that claims share common features and are not mutually exclusive computations.  Thus the restriction has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 25 contain the terms “lambda” and “mu”.  The claim is silent as to what parameter is being addressed by these terms.  The specification fails to explicitly define these terms.  Although there is an elastic analysis which uses Lamé parameters lambda and mu, the disclosure is silent concerning any Lamé analysis.  Further these terms exist in many other formulae/analyses.  So the terms lack explicit definition and are indefinite with respect to the claims and the full disclosure.  Thus claims 1, 12 and 25 are rejected under 35 U.S.C. 112(b). The dependent claims 2-11, 13-24 and 26-35 fail to resolve the indefiniteness and are also rejected under 35 U.S.C. 112(b).  Since there is no teaching within the entire disclosure concerning the definition of these terms, Lambda and Mu are not considered in the prior art rejections.
Claims 6, 7, 17, 18, 30 and 31 all contain the term “ρ”.  This term is not defined in the claims.  Thus claims 6, 7, 17, 18, 30 and 31 are indefinite under 35 USC 112(b).  For the purpose of compact prosecution, in light of the specification [0004], this term is considered to be density. 
Claims 10, 11, 21 and 22 all claim the terms “ε, δ, and  γ”, or parameters of the elastic stiffness tensor matrix.  The terms “ε, δ, and  γ” are not defined in the claims nor in the specification and are indefinite.  Thus claims 10, 11, 21 and 22 are indefinite under 35 USC 112(b).  For the purpose of compact prosecution, in light of the specification [0004], only parameters of the stiffness tensor matrix will be considered.  Since the specification fails to define the terms “ε, δ, and  γ”, some external evidence needs to be provided (e.g. in a declaration) to establish their meaning.

Claim Interpretation
Claims 2, 13 and 26 recite extracting only “PP-mode data”.  The claims and specification fail to explicitly define this type of data.  It is recognized that in the art there are P-waves (pressure waves) and S-waves (shear waves).  The typical seismic source outputs primarily P-waves, which when interacting with the subsurface can be reflected as a combination of P-waves and S-waves.  In the specification [0008] there is a discussion concerning PP reflection (P-wave down/ P-wave up).  The specification then discusses extracting PP-mode data from the seismic data.  Unless explicitly argued otherwise, the examiner is assuming that the term “PP mode data” is data from a PP reflection (P-wave down/ P-wave up) without containing any other data based on PS reflection (P-wave down/S-wave up).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-35 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-35 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in the independent claims, the pertinent portion pertaining to the abstract idea is bolded:
1. (Original) A computer-implemented method for inversion of seismic data to infer subsurface physical property parameters comprising:
constructing an inhomogeneous anisotropy model; and 
inverting the seismic data in a sequential or simultaneous approach to obtain at least one subsurface physical property parameter using an elastic inversion algorithm and the inhomogeneous anisotropy model; 
wherein the subsurface physical property parameters comprise P-wave velocity VP, S-wave velocity VS, density, lambda, mu, and combinations thereof.

12. (Original) A computer-implemented method for inversion of seismic data to infer subsurface physical property parameters comprising:
constructing an inhomogeneous anisotropy model and an inhomogeneous VS/VP or VP/VS model; and
inverting the seismic data in a sequential or simultaneous approach to obtain at least one subsurface physical property parameter using an elastic inversion algorithm and the inhomogeneous anisotropy model and the inhomogeneous VS/VP or VP/VS model;
wherein the subsurface physical property parameters comprise P-wave velocity VP, S-wave velocity VS, density, lambda, mu, and combinations thereof.

25. (Original) A computer-implemented method for inversion of seismic data to infer subsurface physical property parameters comprising:
constructing an inhomogeneous VS/VP or VP/VS model; and
inverting the seismic data in a sequential or simultaneous approach to obtain at least one subsurface physical property parameter using an elastic inversion algorithm and the inhomogeneous VS/VP or VP/VS model;
wherein the subsurface physical property parameters comprise P-wave velocity VP, S-wave velocity Vs, density, lambda, mu, and combinations thereof.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the obtaining calculated estimates of physical properties without integration into a practical application by integrating the abstract idea into a significant additional element.  Note that the use of the various models constitutes an application of mathematical concepts.
The claim fails to recite any manner, a means to obtain the seismic data.  The data description limitation is merely defining the type of data to be used in the analysis rather than any physical action of performing a measurement using a particular device.
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus the independent claims 1, 12 and 25 are deemed patent ineligible under 35 USC 101.
The dependent claims 2-11, 13-24 and 26-35 just further describe: additional details concerning the abstract idea; provide further descriptions of the data considered.  The dependent claims further fail to  provide any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.


Regarding the Prior Art
With respect to claim 1, the prior art does not anticipate nor make obvious the combination of limitations in the claim.
Bose et al., US 2003/0010494 (hereinafter Bose), teaches a system of using a combined inhomogeneous/anisotropic model.  Bose clearly teaches that there is a significant difference between models of this type and models deemed as: homogeneous/isotropic models, homogeneous/anisotropic model and inhomogeneous/isotropic models.  It is not obvious to use teaching for the one model type for the other model types in performing related analyses such as inversions.  Bose teaches In some cases, more complex models require extremely complicated inversions, or may be severely underdetermined by the available data.  Although Bose shows using the inhomogeneous/anisotropic model, Bose is silent concerning any elastic inversion with this type of model as claimed. 
Bakker et al., teaches a P-wave modeling in inhomogeneous isotropic media (note this is not inhomogeneous/anisotropic media).  However the teaching is in the development of the P-wave model but is silent concerning any inversion including an elastic inversion algorithm as claimed.
Roure, 2017/0322331, teaches a method for jointly taking PP and PS reflection seismic data.  The analysis takes a ratio of the travel times (e.g. equivalent to a ratio of velocities when the traveled path is identical).  The inversion is performed using the PP and PS amplitudes and travel times since they apply to the same elastic structure.  However Roure is silent concerning how to deal with the complexity of the claimed inhomogeneous/anisotropic model.
In conclusion ignoring the indefinite portions of Claim 1, it is novel in light of the prior art.
Regarding Claim 25, the prior art fails to anticipate or make obvious the combined limitations of the claim.  The claim recites using an inhomogeneous VS/VP or VP/VS model.  As in clam 1 the claim recites using the defined model to perform an elastic inversion model.  
Guo, 16 March 2018, “A Hybrid Seismic Inversion Method for VP/VS Ratio and Its Application to Gas Identification”, teaches using only PP seismic data where post- and pre-stack inversions are combined in which the pre-stack inversion for VP/VS ratio is driven by the post-stack inversion results (i.e., VP and density).  The teaching however is silent concerning any consideration of inhomogeneous VP/VS Ratio model.  The increase in model complexity to deal with inhomogeneity is significantly more than the analysis taught by Guo.
Wang et al., US 2014/0350861, teaches using a VP/VS Ratio model with an inversion using PP mode data.  However the teaching is silent with respect inhomogeneous attributes of the model and the data.  The increase in model complexity to deal with inhomogeneity is significantly more than the analysis taught by Wang in this particular prior art.
In conclusion ignoring the indefinite portions of Claim 25, it is novel in light of the prior art.
Regarding claim 12, the novel features of claim 1 and the novel features of claim 25 are combined in the claim.  As such, ignoring the indefinite portions of Claim 12, it is novel in light of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857